Allowable Subject Matter
Claims 1, 6-9, 12-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
A method for auto-summarizing video or audio content, comprising: receiving, with a summary server, video or audio content from a content database; retrieving, with a summary server, one or more time codes from a time code database, each of the one or more time codes corresponding to each of one or more triggers, wherein the one or more triggers comprise at least one of one or more cue tones provided by a distributor of the video or a physical gesture captured by an image capturing device, wherein the physical gesture captured by the image capturing device comprises at least one of clapping, standing, pointing, or mass movement toward a person or object; determining, with the summary server, one or more segments of video or audio content corresponding to the one or more retrieved time codes associated with the one or more triggers; analyzing, with the summary server, the one or more segments of video or audio content corresponding to the one or more retrieved time codes associated with the one or more triggers; determining, with the summary server, one or more selected segments of video or audio content comprising at least one of the one or more cue tones provided by the distributor of the video or comprising the at least one of clapping, standing, pointing, or mass movement toward the person or the object exceeding a pre-set number of people performing the at least one of clapping, standing, pointing, or mass movement toward the person or object; based on a determination that at least one selected segment of video or audio content of the one or more selected segments of video or audio content comprises at least one of one or more cue tones provided by the distributor of the video or comprises the at least one of clapping, standing, pointing, or mass movement toward a person or an object exceeding the pre-set number of people performing the at least one of clapping, standing, pointing, or mass movement toward the person or the object, creating, with the summary server, one or more summary tracks, each of the one or more summary tracks comprising the at least one selected segment of video or audio content; compiling, with the summary server, the one or more summary tracks into a summary sequence; storing, with the summary server, the summary sequence in a summary database; transmitting, with the summary server, the summary sequence to at least one user device among a plurality of user devices over a network, wherein the plurality of user devices are associated with a plurality of users; wherein creating the one or more summary tracks and compiling the one or more summary tracks into a summary sequence comprises: determining, with the summary server, one or more adaptive bitrate (“ABR”) streams from among a plurality of ABR streams of the video or audio content, based on determining which of the plurality of ABR streams correspond to the one or more selected segments of video or audio content, wherein each ABR stream comprises a portion of the video or audio content spanning a duration between 2 and 10 seconds; creating, with the summary server, a manifest file listing the one or more ABR streams; and streaming, with the summary server and based on the manifest file, the one or more ABR streams as the summary sequence to at least one user device among a plurality of user devices over a network, wherein the plurality of user devices are associated with a plurality of users (Independent claim 1; claims 6-9 and 12-15 depend from claim 1).
A system for auto-summarizing video or audio content, comprising: a time code database on which is stored one or more time codes, each of the one or more time codes corresponding to each of one or more triggers, wherein the one or more triggers comprise at least one of one or more cue tones provided by a distributor of the video or a physical gesture captured by an image capturing device, wherein the physical gesture captured by the image capturing device comprises at least one of clapping, standing, pointing, or mass movement toward a person or an object; a summary server operatively coupled with the time code database, the summary server configured to: receive video or audio content from a content database; retrieve the one or more time codes from the time code database; determine one or more segments of video or audio content corresponding to the one or more retrieved time codes associated with the one or more triggers; analyze the one or more segments of video or audio content corresponding to the one or more retrieved time codes associated with the one or more triggers; determine one or more segments of video or audio content comprising at least one of the one or more cue tones provided by the distributor of the video or comprising the at least one of clapping, standing, pointing, or mass movement toward the person or the object exceeding a pre-set number of people performing the at least one of clapping, standing, pointing, or mass movement toward the person or the object; based on a determination that at least one selected segment of video or audio content of the one or more segments of video or audio content comprises at least one of one or more cue tones provided by the distributor of the video or comprises the at least one of clapping, standing, pointing, or mass movement toward a person or an object exceeding the pre-set number of people performing the at least one of clapping, standing, pointing, or mass movement toward the person or the object, create one or more summary tracks, each of the one or more summary tracks comprising the at least one selected segment of video or audio content; compile the one or more summary tracks into a summary sequence; store the summary sequence in a summary database; transmit the summary sequence to at least one user device among a plurality of user devices over a network, wherein the plurality of user devices are associated with a plurality of users; determine one or more adaptive bitrate (“ABR”) streams from among a plurality of ABR streams of the video or audio content, based on determining which of the plurality of ABR streams correspond to the one or more selected segments of video or audio content, wherein each ABR stream comprises a portion of the video or audio content spanning a duration between 2 and 10 seconds; create a manifest file listing the one or more ABR streams; and stream, based on the manifest file, the one or more ABR streams as the summary sequence to at least one user device among a plurality of user devices over a network, wherein the plurality of user devices are associated with a plurality of users (Independent claim 16; claims 19 and 20 depend from claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 25, 2021